EXHIBIT 10.2 EXECUTION VERSION AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT dated as of December 15, 2006, among DENNY’S, INC., DENNY’S REALTY, LLC, DENNY’S CORPORATION, DENNY’S HOLDINGS, INC., DFO, LLC, each other Subsidiary Loan Party and BANK OF AMERICA, N.A., as Collateral Agent Table of Contents Page ARTICLE I Definitions 1 Section 1.01. Credit Agreement 1 Section 1.02. Other Defined Terms 2 ARTICLE II Guarantee 5 Section 2.01. Guarantee 5 Section 2.02. Guarantee of Payment 5 Section 2.03. No Limitations, Etc 6 Section 2.04. Reinstatement 8 Section 2.05. Agreement To Pay; Subrogation 8 Section 2.06. Information 8 ARTICLE III Pledge of Securities 8 Section 3.01. Pledge 8 Section 3.02. Delivery of the Pledged Collateral 9 Section 3.03. Representations, Warranties and Covenants 10 Section 3.04. Certification of Limited Liability Company and Limited Partnership Interests 11 Section 3.05. Registration in Nominee Name; Denominations 11 Section 3.06. Voting Rights; Dividends and Interest, etc 11 ARTICLE IV Security Interests in Personal Property 12 Section 4.01. Security Interest 12 Section 4.02. Representations and Warranties 14 Section 4.03. Covenants 15 Section 4.04. Other Actions 19 Section 4.05. Covenants Regarding Patent, Trademark and Copyright Collateral 21 ARTICLE V Remedies 23 Section 5.01. Remedies Upon Default 23 Section 5.02. Application of Proceeds 24 Section 5.03. Grant of License to Use Intellectual Property 25 Section 5.04. Securities Act, etc 25 Section 5.05. Registration, etc 26 ARTICLE VI Indemnity, Subrogation and Subordination 26 Section 6.01. Indemnity and Subrogation 26 Section 6.02. Contribution and Subrogation 26 Section 6.03. Subordination 27 ARTICLE VII Miscellaneous 27 Section 7.01. Notices 27 Section 7.02. Security Interest Absolute 27 Section 7.03. Survival of Agreement 27 i Table of Contents (continued) Page Section 7.04. Binding Effect; Several Agreement 28 Section 7.05. Successors and Assigns 28 Section 7.06. Collateral Agent’s Fees and Expenses; Indemnification 28 Section 7.07. Collateral Agent Appointed Attorney-in-Fact 29 Section 7.08. GOVERNING LAW 29 Section 7.09. Waivers; Amendment 29 Section 7.10. WAIVER OF JURY TRIAL 30 Section 7.11. Severability 30 Section 7.12. Counterparts 30 Section 7.13. Headings 31 Section 7.14. Jurisdiction; Consent to Service of Process 31 Section 7.15. Termination or Release 31 Section 7.16. Additional Subsidiaries 32 Section 7.17. Right of Setoff 32 Section 7.18. Effect on Existing Guarantee and Collateral Agreement 32 ii Schedules Schedule I Subsidiary Loan Parties Schedule II Pledged Equity Securities; Pledged Debt Securities Schedule III Intellectual Property Schedule IV Insurance Requirements Exhibits Exhibit I Form of Supplement to the Guarantee and Collateral Agreement Exhibit II Form of Perfection Certificate Exhibit III Form Of Deposit Account Control Agreement iii AMENDED AND RESTATED GUARANTEE AND COLLATERAL AGREEMENT dated as of December 15, 2006 (this “Agreement”), among Denny’s, Inc., a California corporation, Denny’s Realty, LLC, a Delaware limited liability company (each of the foregoing individually, a “Borrower” and collectively, the “Borrowers”), Denny’s Corporation, a Delaware corporation (“Parent”), Denny’s Holdings, Inc., a New York corporation (“Denny’s Holdings”), DFO, LLC, a Delaware limited liability company (“DFO”), each other Subsidiary Loan Party (as defined in the Credit Agreement) and Bank of America, N.A. (“Bank of America”), as Collateral Agent (in such capacity, the “Collateral Agent”) for the Secured Parties (as defined below). Reference is made to (a) the Guarantee and Collateral Agreement dated as of September 21, 2004(as amended, supplemented, waived or otherwise modified from time to time, the “Existing Guarantee and Collateral Agreement”), among the Denny’s, Inc.,
